Myers, J.- —
-In this State appeals to the Supreme and Appellate Courts can only be taken from a final judgment. Keller v. Jordan (1897), 147 Ind. 113; Home, etc., Power Co. v. Globe Tissue Paper Co. (1896), 145 Ind. 174; City of Jeffersonville v. Tomlin (1893), 7 Ind. App. 681.
Unless the record on appeal discloses a final judgment, the appeal will not be entertained. City of Jeffersonville v. Tomlin, supra; Chicago Horseshoe Co. v. Gostlin (1903), 30 Ind. App. 504; Stephenson v. Gillaspie (1899), 23 Ind. App. 187. The record in this cause 'contains a copy of the instructions submitted to the jury, and by the bill of exceptions it is asserted that the instructions were applicable to the evidence in the cause. The instructions ■are virtually all that the record contains. There is nothing in the record showing a final disposition of the cause in the lower court. This omission is fatal to this appeal.
Appeal dismissed.